DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 168 - 196 are pending.
Claims 1 – 167 are cancelled.
Claim 195 is objected.
Claims 168 – 196 are rejected. 
Claim Objections
Claim 195 is objected to because of the following informalities: claim 195 depends upon claim 179 which depends upon claim 178.  Portions of claim 195 contains language that is a duplicate of language in claim 178 or 179.  For instance:
line 6: “the C6 aldaric acid is glucaric acid or galactaric acid” (claim 179); and
line 12: “the hydrogen gas is used at a pressure from about 14.7 to about 200 psi” (claim 178).
A claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  In the instant case claim 195 does further limit the claims from which it depends on; however, it also contains duplicate claim language.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 175 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Clam 175, line 3 recited “wherein the catalyst is NaReO4 or KReO4”.  However, just above in line 2 there is reference to the use of an acid, which can be a catalyst.  Also, the claim 168 there is reference to a further catalyst.  For these reasons the claim lacks clarity.  It is suggested that the claim be amended to reference the rhenium-based catalyst.  
Claim 175 is further indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim175 recites the broad recitation “pressure from about 14.7 to about 200 psi”, and the claim also recites “in particular from about 50 to 100 psi” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 168 – 177 are rejected under 35 U.S.C. 103 as being unpatentable over Shiramizu et al. (Angew. Chem. Int. Ed., 2013), in view of Shiramizu et al., (Angew. Chem. Int., Ed., Support information, 2013) (Shiramizu 2), in view of Li et al. (Angew. Chem. Int. Ed., 2014), in view of Thomas et al. (WO 2015/189481), in view of Dethlefsen et al. (ChemSusChem, 2015) and further in view of Zhang et al. (WO 2015/084265).
The rejected claims cover, inter alia, a method for producing a compound of formula (IV) from an C6-aldaric acid or C6-aldaric acid derivative, the method comprising reacting an C6-aldaric acid or C6-aldaric acid derivative in the presence of: (i)    a    rhenium-based catalyst; (ii)    a    further catalyst selected from    the group consisting of a palladium-based catalyst and a platinum-based catalyst and any combination thereof; (iii)    a    reducing agent comprising    hydrogen gas; and (iv)    a    solvent system, and wherein the solvent system comprises ethanol and/or methanol.
Dependent claims 169, 170, 171, 174, 176 and 177 further limit the reactants.  Dependent claims 172, 173 and 175 further limit the reaction process.
However, Shiramizu discloses a method for producing dibutyl adipates (29), by the process that reacts aldaric acid in the presence of rhenium acid, and a palladium 

    PNG
    media_image1.png
    125
    374
    media_image1.png
    Greyscale

Shiramizu 2 support information 2(e) which corresponds to Scheme 2 reaction d, which is one pot (e.g. single vessel) is shown below.

    PNG
    media_image2.png
    438
    727
    media_image2.png
    Greyscale

The differences between the instantly claimed invention and Shiramizu is as follows: a further catalyst being a platinum-based catalyst; the solvent system comprised of ethanol and/or methanol; the preferred rhenium-based catalysts being NaReO4 and KReO4; and the presence of an acid
However, regarding a further catalyst being a platinum-based catalyst, the Examiner turns to the teaching of Li.  The prior art of Li discloses a process for producing adipic acid from mucic acid (galactaric), a C6 sugar, through a oxorhenium-complex catalyzed deoxydehydration (DODH) reaction and subsequent Pt/C-catalyzed transfer hydrogenation.  (pp. 4200, abstract; pp. 4201, rt. col. last para. to pp. 4202 left col. ln 4 & Scheme 2). Further, Li states that similar results to Scheme 2 were achieved when different catalyst, such as Ru/C or Pd/C were used in the transfer hydrogenation reaction.  (pp. 4201, left col. ln 2-3).  Thus, this limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
With regard to the solvent system comprised of ethanol and/or methanol the Examiner turns to the teaching of Thomas.  The prior art of Thomas discloses the deoxydehydration of galactaric acid in the presence of an alcohol solvent, a rhenium catalyst (methyl trioxo rhenium (MTO) and hydrogen.  The process of Example 1 uses methanol and produces III, 2,4-hexanedioc acid 1,6-dimethyl ester.  (pp. 8, Table 1 & pp. 6).  The process of Example 2 uses ethanol and produces VIII, 2,4-hexanedioic acid 1,6-diethyl ester.  (pp. 8 – 9, Table 2, & pp. 7).  The process of Example 3 uses butanol and produces IX, 2,4-hexanedioic acid 1,6-dibutyl ester.  (pp. 8, Table 3 & pp. 7).  
Because each of the references, Shiramizu and Li, teach methods for deoxydehydration of a C6 aldaric acid in the presence of rhenium catalyst, specifically an oxorhenium complexed catalyst, in the  presence of a solvent, it would have been obvious to one of ordinary art before the effective filing date of the instantly claimed invention to substitute either the methanol or ethanol solvent of Li for the butanol solvent in the process of Shiramizu to achieve the predictable result of a DODH reaction of the C6 aldaric acid with the rhenium catalyst to produce the corresponding muconic acid and its ester that can be subjected to a catalyzed hydrogenation step to form adipic acid or ester thereof.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Regarding the preferred rhenium-based catalysts being NaReO4 (sodium perrhenate)and KReO4 (potassium perrhenate), the Examiner turns to the teachings of Zhang, Dethlefsen and Shiramizu.  The prior art of Zhang discloses a deoxydehydration (DODH) process for converting mucic acid (galactaric acid) to adipic acid.  (abstract).  In the process of Zhang the catalyst is a rhenium catalyst or a rhenium catalyst with a co-catalyst.  (pp. 10 line 8 – 9).  The rhenium catalyst may comprise rhenium acid, 
Because each of the references teach methods for deoxydehydration of a C6 aldaric acid or a polyol  in the presence of rhenium catalyst, specifically an oxorhenium complexed catalyst, it would have been obvious to one of ordinary art before the effective filing date of the instantly claimed invention to substitute any of the known rhenium catalyst as suggested by Zhang or Dethlefsen in the process of Shiramizu, even more obvious to substitute perrhenate salt as mentioned Dethlefsen when a co-catalyst acid us used like in Shiramizu because the catalyst of Shiramizu will form after addition of the acid; and result in producing dibutyl adipates of Shiramizu by predictable result of the DODH reaction.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Regarding the presence of an acid in the Examiner turns to the teaching of Li and Zhang.  The prior art of Li discloses a process for producing adipic acid from mucic acid (galactaric), a C6 sugar, through a oxorhenium-complex catalyzed deoxydehydration (DODH) reaction and subsequent Pt/C-catalyzed transfer hydrogenation.  (pp. 4200, abstract; pp. 4201, rt. col. last para. to pp. 4202 left col. ln 4 & Scheme 2).  Further, to st full para.).  Also, it was stated the sulfuric acid showed similar promoting effect.  (pp. 4201, rt. col. 1st full para.).  Further, The prior art of Zhang discloses a deoxydehydration (DODH) process for converting mucic acid (galactaric acid) to adipic acid.  (abstract).  In the process of Zhang the catalyst is a rhenium catalyst or a rhenium catalyst with a co-catalyst.  (pp. 10 line 8 – 9).  In Zhang the co-catalyst may be a Bronsted acid comprised of para-toluene sulfonic acid, sulfuric acid or any mixture thereof.  Example 9 of Zhang discloses that the co-catalyst accelerated the reaction.  (pp. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention modify the process of Shiramizu and include a Bronsted acid co-catalyst, as suggested by Li or Zhang, with the rhenium catalyst in the DODH reaction mucic acid.  Motivation of the adding the Bronsted acid co-catalyst is found in the teachings of Li and Zhang, where it is stated that the addition of the acid accelerated the reaction. 
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art, before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 

Claim Rejections - 35 USC § 103
Claims 178 - 196 are rejected under 35 U.S.C. 103 as being unpatentable over Shiramizu et al. (Angew. Chem. Int. Ed., 2013), in view of Shiramizu et al., (Angew. .
The rejected claims cover, inter alia, a method for producing a compound of formula (IV) from an C6-aldaric acid or C6-aldaric acid derivative, the method comprising reacting an C6-aldaric acid or C6-aldaric acid derivative in the presence of: (i) a rhenium-based catalyst; (ii) a further catalyst selected from the group consisting of a palladium-catalyst and a platinum-based catalyst and any combination thereof; (iii) a reducing agent comprising hydrogen gas; and (iv) a solvent system, wherein the reaction is carried out in the presence of an acid, the C6 aldaric acid is HOOC-(CHOH)4-COOH, the C6 aldaric acid derivative is a mono- or diester of C6 aldaric acid, a mono-of C6 aldaric acid, a dilactone of C6 aldaric acid or an enantiomere or diastereomere thereof, a mono lactone of C6 aldaric acid or an enantiomere or mere thereof, or any combination thereof, the reaction is carried out at a temperature between 120°C and 300°C; and the hydrogen gas is used at a pressure from about 14.7 to about 200 psi.
Dependent claims 179, 180, 181, 183, 185, 186, 187, 188, 189, 190, 191 and 196 further limit the reactants.  Dependent claims 182, 184, 192, 193, 194 and 195 further limit the reaction process.
However, Shiramizu discloses a method for producing dibutyl adipates (29), by the process that reacts aldaric acid in the presence of rhenium acid, and a palladium 

    PNG
    media_image1.png
    125
    374
    media_image1.png
    Greyscale

Shiramizu 2 support information 2(e) which corresponds to Scheme 2 reaction d, which is one pot (e.g. single vessel) is shown below.

    PNG
    media_image2.png
    438
    727
    media_image2.png
    Greyscale

It is noted that the reaction above is carried out at 170°C with hydrogen pressure of 100 psi.
Overall, Shiramizu teaches that 2-ene-1,4-diols, 2,4-diene-1,6-diols, and polyhydroxypolycarboxylic acids may undergo deoxydehydration reactions in the presence of a rhenium catalyst and a sacrificial alcohol to produce the 

    PNG
    media_image3.png
    299
    329
    media_image3.png
    Greyscale

The differences between the instantly claimed invention and Shiramizu is as follows: a further catalyst being a platinum-based catalyst and supported; the reaction is carried out in the presence of an acid, the acid is H3PO4, acetic acid or trifluoroacetic acid; the rhenium-based catalyst being NaReO4, KReO4, NH4ReO4, preferably being NaReO4 and KReO4; the solvent system comprised of ethanol or methanol; and wherein the rhenium-based catalyst and the further catalyst are added in several portions during the reaction, and wherein the respective portion of the rhenium-based catalyst and the respective portion of the further catalyst are added at essentially the same point of time.
Regarding a further catalyst being a platinum-based catalyst and supported, the Examiner turns to the teaching of Li.  The prior art of Li discloses a process for producing adipic acid from mucic acid (galactaric), a C6 sugar, through a oxorhenium-complex catalyzed deoxydehydration (DODH) reaction and subsequent Pt/C-catalyzed 
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Regarding the reaction is carried out in the presence of an acid, the acid is H3PO4, acetic acid or trifluoroacetic acid; the Examiner turns to the teaching of Li and Zhang.  The prior art of Li discloses a process for producing adipic acid from mucic acid (galactaric), a C6 sugar, through a oxorhenium-complex catalyzed deoxydehydration (DODH) reaction and subsequent Pt/C-catalyzed transfer hydrogenation.  (pp. 4200, abstract; pp. 4201, rt. col. last para. to pp. 4202 left col. ln 4 & Scheme 2).  Further, to accelerate the reaction Bronsted acids were added as co-catalyst.  Specifically, TsOH (para-toluene sulfonic acid) was added and shorted the reaction time required to achieve full conversion.  (pp. 4201, rt. col. 1st full para.).  Also, it was stated the sulfuric acid showed similar promoting effect.  (pp. 4201, rt. col. 1st full para.).  Further, The prior art of Zhang discloses a deoxydehydration (DODH) process for converting mucic acid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention modify the process of Shiramizu and include a Bronsted acid co-catalyst, as suggested by Li or Zhang, with the rhenium catalyst in the DODH reaction mucic acid.  Motivation of the adding the Bronsted acid co-catalyst is found in the teachings of Li and Zhang, where it is stated that the addition of the acid accelerated the reaction. 
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art, before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to the rhenium-based catalyst being NaReO4 (sodium perrhenate), KReO4 (potassium perrhenate), NH4ReO4 (ammonium perrhenate), preferably being NaReO4 and KReO4, the Examiner turns to the teachings of Zhang, Dethlefsen and Shiramizu.  The prior art of Zhang discloses a deoxydehydration (DODH) process for 
Because each of the references teach methods for deoxydehydration of a C6 aldaric acid or a polyol  in the presence of rhenium catalyst, specifically an oxorhenium complexed catalyst, it would have been obvious to one of ordinary art before the effective filing date of the instantly claimed invention to substitute any of the known rhenium catalyst as suggested by Zhang or Dethlefsen in the process of Shiramizu, even more obvious to substitute perrhenate salt as mentioned Dethlefsen when a co-catalyst acid us used like in Shiramizu because the catalyst of Shiramizu will form after addition of the acid; and result in producing dibutyl adipates of Shiramizu by predictable result of the DODH reaction.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Regarding the solvent system comprised of ethanol or methanol, the Examiner turns to the teaching of Thomas.  The prior art of Thomas discloses the 
Because each of the references, Shiramizu and Li, teach methods for deoxydehydration of a C6 aldaric acid in the presence of rhenium catalyst, specifically an oxorhenium complexed catalyst, in the  presence of a solvent, it would have been obvious to one of ordinary art before the effective filing date of the instantly claimed invention to substitute either the methanol or ethanol solvent of Li for the butanol solvent in the process of Shiramizu to achieve the predictable result of a DODH reaction of the C6 aldaric acid with the rhenium catalyst to produce the corresponding muconic acid and its ester that can be subjected to a catalyzed hydrogenation step to form adipic acid or ester thereof.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Regarding the rhenium-based catalyst and the further catalyst are added in several portions during the reaction, and wherein the respective portion of the rhenium-based catalyst and the respective portion of the further catalyst are added at essentially the same point of time, the Examiner turns to the teaching of Shiramizu 2.  In the processing step as disclosed in Shiramizu 2 is disclose portions of the catalyst to the deoxydehydration reaction mixture taking place.  Further, an addition of catalysts split into several portions is an obvious choice, especially in view an industrial process which will try to economize on expensive catalyst by adding them once that the activity of the catalyst in the reactor has decreased significantly.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnstone et al. (Chem. Rev. 1985, vol. 85, no. 2); Brieger et al. (Chem. Rev. 1974, vol. 74, no 5); Shiramizu et al. (Angew. Chem. Int. Ed., 2012, vol. 51) and U.S. 2016/0168065 (Hong et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622